J-A26027-20

                                  2020 PA Super 265


    IN THE INTEREST OF: C.B., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.B.                            :
                                               :
                                               :
                                               :
                                               :   No. 948 EDA 2020

         Appeal from the Dispositional Order Entered February 26, 2020
                In the Court of Common Pleas of Chester County
                       at No(s): CP-15-JV-0000125-2019


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

OPINION BY LAZARUS, J.:                             FILED NOVEMBER 06, 2020

        C.B. appeals from the dispositional order1 adjudicating him delinquent

on more than 100 counts of possessing and viewing child pornography2 (F-3)

on his school-issued computer. The court determined that C.B. was in need

of supervision and ordered him to serve a period of probation with conditions

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 In juvenile proceedings the final order from which a direct appeal may be
taken is the order of disposition entered after the juvenile is adjudicated
delinquent. See Commonwealth v. S.F., 912 A.2d 887, 888-89 (Pa. Super.
2006).

2 18 Pa.C.S. § 6312(d) (“Any person who intentionally views or knowingly
possesses or controls any book, magazine, pamphlet, slide, photograph, film,
videotape, computer depiction or other material depicting a child under the
age of 18 years engaging in a prohibited sexual act or in the simulation of
such act commits an offense.”). The Commonwealth withdrew 99 counts of
criminal use of a communication facility, 18 Pa.C.S. § 7512(a).
J-A26027-20



tailored to the committed offenses. Specifically, the juvenile court concluded

“that there was insufficient credible evidence to the contrary to rebut the

statutory presumption within the Juvenile Act, 42 Pa.C.S. § 6341(b), that the

commission of a felony shall be sufficient to sustain th[e] finding [that a

juvenile is in need of treatment, supervision, or rehabilitation].”3 After careful

review, we affirm.

        On October 24, 2018, C.B. turned in his school-issued laptop computer

to his high school for repairs. At some point during the repair process, it was

discovered that child pornography files had been downloaded to the computer.

Local authorities were contacted and, on May 15, 2019, the Chester County

District Attorney’s Office filed a delinquency petition against C.B. for the

above-stated crimes and related offenses.            The petition alleged that C.B.

“us[ed] a school[-]issued laptop [inside his residence, to] knowingly and

intentionally    view,   possess[,]       or   control   videos,   photos,   computer

depiction[s], or other material depicting [] children under the age of 18,

engaging in prohibited sexual acts or the simulation of such acts.” Petition

Alleging Delinquency, 5/15/19, at 2.              The court held pre-adjudicatory

hearings in June and August of 2019, where it ordered that C.B. report to his

probation officer and abide by specific conditions.            See Pre-Adjudicatory

Hearing Order, 6/4/19, at 1; Pre-Adjudicatory Hearing Order, 8/7/19, at 1. At




____________________________________________


3   Post-Dispositional Motion Opinion, 2/26/20, at 1 n.1.

                                           -2-
J-A26027-20



these hearings, C.B. did not admit to any of the offenses alleged in the

delinquency petition. Id.

       Following an adjudicatory hearing held on November 26, 2019, where

the Commonwealth presented eight witnesses, the court found that C.B. had

“committed one or more delinquent acts as alleged in the petition” —

specifically, 100 counts of possessing and viewing child pornography under

section 6312(d).         Adjudicatory Hearing Order, 12/3/19, at 1-2; see

Pa.R.J.C.P. 408 (ruling on offenses). The court based its finding that C.B.

committed the delinquent acts where “approximately 597 depictions of child

pornography, many containing graphic sexual abuse and rape of very young

pre-pubescent children,” some as young as four years old, “as well as

approximately 367 videos depicting the same, [had been downloaded] on his

school[-]issued computer” under his unique user ID.4      Trial Court Opinion,

2/26/20, at 1 n.1; N.T. Adjudicatory Hearing, 11/26/19, at 30. The court

determined that C.B. acquired, possessed and viewed this child pornography

multiple times on his school-issued computer from January 2018 through

November 2018. Id. The court deferred its delinquency determination, but

set additional conditions for C.B. and ordered that he undergo a forensic

screening with a psychologist and meet with a certified therapist.


____________________________________________


4 Each student in C.B.’s school was given a unique login ID based on their
graduation year, last name and first initial, as well as a unique password only
known to that student and to some personnel in the IT department. N.T.
Adjudicatory Hearing, 11/26/19, at 29.

                                           -3-
J-A26027-20



        On January 17, 2020, the court held a hearing to determine whether

C.B. was “in need of treatment, supervision or rehabilitation.” See Pa.R.J.P.

409(A); see also 42 Pa.C.S. § 6341(b). At the hearing, Arian Labenskyj, a

licensed professional counselor at Human Services of Chester County, testified

that C.B. met with her eleven times5 for sex offender treatment from May 15,

2019 through August 1, 2019.              N.T. Adjudication/Dispositional Hearing,

1/17/20, at 16-17. At his intake session with Ms. Labenskyj, C.B. told her

that he clicked on a link in a chatroom that downloaded zip files of child

pornography to his computer and that he viewed the images about three

times. Id. at 22, 30-31. At the sessions, Ms. Labenskyj talked with C.B.

about grooming behaviors, thought patterns, identifying what is healthy and

unhealthy sexual behavior, and why it is inappropriate to view child

pornography. Id. at 17-18. Ms. Labenskyj testified that prior to C.B. being

charged, he did not understand that his behavior had been illegal. Id. at 18-

19. Ms. Labenskyj opined, within a reasonable degree of certainty, that after

completing the 11 treatment sessions with her, C.B. was not in need of further

sex offender treatment, that the likelihood of him reoffending was low, and

that she did not have any concerns about him having “unrestricted,

unsupervised internet access a[nymore].” Id. at 37. See id. at 19-20 (“I

feel that he understands that viewing child pornography is inappropriate and

____________________________________________


5   Each session lasted, on average, 50 minutes. Id. at 29-30.




                                           -4-
J-A26027-20



illegal.”).   However, Ms. Labenskyj’s final report, issued after her eleventh

session with C.B. on August 1, 2019, stated that “[C.B.]’s mental health

disability[6] may be affecting his ability to gain insight into the

seriousness of his actions.” Encounter Form by Adriana Labenskyj, LPC,

8/1/19, at 1 (emphasis added).

       Jonathan Koestel, a Chester County Juvenile Probation Officer who

supervised C.B. in the instant matter, testified that he had met with C.B. in

April 2019 and discussed potential outpatient options for his treatment. Id.

at 42. Officer Koestel testified that his office ultimately referred C.B. to Ms.

Labenskyj for sexual counseling. Id. Officer Koestel testified that in addition

to his sexual offender treatment with Ms. Labenskyj, C.B. voluntarily

performed 30-40 hours of community service and donated $200-$250 to a

center for missing and exploited children. Id. at 42-43. Officer Koestel stated

that C.B. had successfully tested negative in all of his pre-adjudication court-

ordered urine tests and had complied with all pre-adjudication court

recommendations and conditions. Id. at 43. Officer Koestel also noted that

since April 2019, C.B. had an excellent school attendance record, no discipline

issues, passing grades in all of his classes, and was involved in extracurricular

____________________________________________


6 Ms. Labenskyj testified that because C.B. had been diagnosed with Autism
Spectrum Disorder, he could use further treatment with developing social
skills since he “doesn’t have relationships with other kids at school” and “feels
more comfortable behind the computer screen.” Id. 19-20, 36.




                                           -5-
J-A26027-20



activities associated with his interest in the military. Id. at 43-44. Officer

Koestel testified that because C.B. had successfully completed treatment and

had no more existing issues at home or school, he is now considered a low

risk on both the Youth Level of Service Assessment scale and the Juvenile Sex

Offender Assessment Protocol-II, a risk assessment scale for sex offenders.

Id. at 45. Based on this low-risk, Officer Koestel recommended that “if [C.B.]

were adjudicated [delinquent] . . .          [he would] place [C.B.] on

probation, . . .    [have him] submit to DNA processing, pay the DNA

processing fee[,] and then also [have him] pay the standard fees associated

with the adjudication.”    Id. (emphasis added).      After C.B. successfully

completed those recommendations, Officer Koestel would “close this case.”

Id.

      Finally, at the hearing, the court admitted, as a defense exhibit, a

forensic report prepared by psychologist, Bruce E. Mapes, Ph.D. The Chester

County Juvenile Probation Office had referred C.B. to Dr. Mapes for a forensic

screening “to assist [the Probation Office] in identifying the most appropriate

interventions [for C.B.]” Forensic Report of Bruce E. Mapes, Ph.D., 12/18/19,

at 1. In addition to interviewing C.B. and C.B.’s mother, Dr. Mapes reviewed

C.B.’s police referral, court report, school record and recent discharge

summary from Ms. Labenskyj. Id. Ultimately, Dr. Mapes concluded that “[in

his] opinion[, C.B.] presents a low risk for sexual recidivism and does not

require any further treatment or restrictions for sex offender risk[,

but] would benefit from further treatment focusing on interpersonal/social

                                     -6-
J-A26027-20



relationships[,] although this would not be related to sex offending risk.” Id.

at 4 (emphasis added).

        At the conclusion of the hearing, the court determined that C.B. was in

need of supervision, adjudicated him delinquent on all counts of possessing

and viewing child pornography under section 6312(d), and ordered disposition

to consist of a period of probation, with conditions, and the payment of costs

and restitution.7 On January 17, 2020, C.B. filed a timely post-dispositional

____________________________________________


7   Specifically, the adjudication/dispositional order stated the following:

        Successfully perform any graduated response required by your
        probation officer to promote positive behavior and address non-
        compliance with court[-]ordered conditions of supervision. (A list
        of possible graduated responses is described on a graduated
        response colloquy form which may be obtained from your
        probation officer.) The [c]ourt will review any imposed graduated
        response, which is contested by the juvenile. Unless good cause
        is shown for an earlier review, graduated responses of electronic
        home monitoring/GPS and Evening Reporting Center participation
        will be reviewed by the court within fourteen (14) days from
        imposition.

Adjudication/Dispositional Order, 1/24/20. The order also stated that C.B.
was to: abide by all reasonable household rules and curfew; comply with all
municipal, county, state and federal laws and ordinances; have no attendance
or discipline problems at school; permit his probation officer to visit him at his
home, school or workplace; not possess any firearms; have no contact (direct
or indirect) with other known offenders, co-offenders, co-defendants, or
victims; have no unsupervised contact with children two or more years
younger than himself; not possess, view, or access any type of pornography;
have no unsupervised use of the internet or internet accessing device;
participate in mutual development and accomplishment of his case goals and
activities; pay costs or perform community service in lieu of costs; report any
contact with law enforcement to juvenile probation office; submit to random
urine tests for substance abuse testing; and submit to police processing within
30 days. Id.


                                           -7-
J-A26027-20



motion; the court denied the motion on February 26, 2020. C.B. filed a timely

notice of appeal and court-ordered Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal. C.B. presents the following issues for our

consideration:

      (1)      Is the juvenile court’s decision that [] C.B. is in need of
               continued supervision contrary to the testimony and
               opinions expressed by:

         (a)      The testimony and report of Ariana T. Labenskyj,
                  L.P.C.[;]

         (b)      The report of Dr. Bruce E. Mapes[; and]

         (c)      The testimony and report of Juvenile Probation
                  Off[ic]er Jonathan Koestel?

      (2)      Is the decision of the juvenile court [that] . . . C.B. is in need
               of supervision in error inasmuch as the Commonwealth
               presented no evidence or reports that C.B. was in need of
               continued supervision?

      (3)      If there is any applicable statutory presumption concerning
               treatment, supervision or rehabilitation of C.B.[,] was it
               clearly and compellingly overcome by the testimony and
               report of Ariana Labenskyj, the report of Dr. Bruce E. Mapes,
               and the testimony and report of Juvenile Probation Officer
               Jonathan Koestel?

Appellant’s Brief, at 3-4.

      “The Juvenile Act grants juvenile courts broad discretion when

determining an appropriate disposition[.] We will disturb a juvenile court’s

disposition only upon a showing of a manifest abuse of discretion.”                 In re

T.L.B., 127 A.3d 813, 817 (Pa. Super. 2015). An adjudication of delinquency

requires the juvenile court to find that the juvenile:         (1) has committed a

delinquent act and (2) is in need of treatment, supervision, or rehabilitation.


                                          -8-
J-A26027-20



Commonwealth v. M.W., 39 A.3d 958, 959 (Pa. 2012). “A determination

that a child has committed a delinquent act does not, on its own, warrant an

adjudication of delinquency.” Id. at 966. After determining that a juvenile

has committed a delinquent act, the court shall then hear evidence “as to

whether the child is in need of treatment, supervision or rehabilitation, as

established by a preponderance of the evidence,[8] and [] make and file its

findings thereon.”      42 Pa.C.S. § 6341(b).9    Finally, “[i]n the absence of

____________________________________________


8 In 2018, the legislature amended section 6341(b) to add “as established by
a preponderance of the evidence” in the second sentence. See Act 2018-49
(H.B. 159), § 2, approved June 28, 2018, eff. August 27, 2018. See also
N.T. Adjudication/Dispositional Hearing, 1/17/20, at 49 (trial court stating,
“[B]ut since that case, the statute was changed to preponderance of the
evidence[.]”). Cf. In the Interest of N.C., 171 A.3d 275, 281 (Pa. Super.
2017) (observing that pre-amended version of section 6341(b) “is silent as to
the standard of proof required for establishing the juvenile is in need of
treatment, supervision, or rehabilitation” and reading proof beyond a
reasonable doubt standard into statute).

9   The entirety of section 6341(b) of the Juvenile Act reads as follows:

        Finding of delinquency.--If the court finds on proof beyond a
        reasonable doubt that the child committed the acts by reason of
        which he is alleged to be delinquent it shall enter such finding on
        the record and shall specify the particular offenses, including the
        grading and counts thereof which the child is found to have
        committed. The court shall then proceed immediately or at
        a postponed hearing, which shall occur not later than 20 days
        after such finding if the child is in detention or not more than 60
        days after such finding if the child is not in detention, to hear
        evidence as to whether the child is in need of treatment,
        supervision or rehabilitation, as established by a
        preponderance of the evidence, and to make and file its
        findings thereon. This time limitation may only be extended
        pursuant to the agreement of the child and the attorney for the



                                           -9-
J-A26027-20



evidence to the contrary, evidence of the commission of acts which constitute

a felony shall be sufficient to sustain a finding that the child is in need of

treatment, supervision or rehabilitation.”         Id.   Moreover, in dispositional

hearings under section 6341(b):

       [A]ll evidence helpful in determining the questions presented,
       including oral and written reports, may be received by the court
       and relied upon to the extent of its probative value even though
       not otherwise competent in the hearing on the petition. . . . [This
       also] includes any screening and assessment examinations
       ordered by the court to aid in disposition, even though no
       statements or admissions made during the course thereof may be
       admitted into evidence against the child on the issue of whether
       the child committed a delinquent act. . . . [Moreover, t]he
       parties or their counsel shall be afforded an opportunity to
       examine and controvert written reports so received and to
       cross-examine individuals making the reports. Sources of
       information given in confidence need not be disclosed.

42 Pa.C.S. §§ 6341(d)(1)(i)-(ii), (2) (emphasis added).

       The juvenile court determined, beyond a reasonable doubt, that C.B.

committed the alleged acts of viewing/possessing child pornography, specified

the particular offense and included the grading and counts of the offense in
____________________________________________


       Commonwealth. The court’s failure to comply with the time
       limitations stated in this section shall not be grounds for
       discharging the child or dismissing the proceeding. In the absence
       of evidence to the contrary, evidence of the commission of acts
       which constitute a felony shall be sufficient to sustain a finding
       that the child is in need of treatment, supervision or rehabilitation.
       If the court finds that the child is not in need of treatment,
       supervision or rehabilitation it shall dismiss the proceeding and
       discharge the child from any detention or other restriction
       theretofore ordered.

42 Pa.C.S. § 6341(b) (emphasis added).



                                          - 10 -
J-A26027-20



its adjudicatory order. See 42 Pa.C.S. § 6341(a). The court then held the

required hearing to determine if C.B. was in need of supervision, rehabilitation

or treatment and should be adjudicated delinquent.          See 42 Pa.C.S. §

6341(b). Here, all of C.B.’s issues boil down to one main contention—whether

the trial court erred in finding C.B. was in need of supervision where it was

contrary to the evidence he presented at the adjudication/dispositional

hearing, the Commonwealth did not present any evidence that C.B. was in

need of supervision, and C.B.’s evidence rebutted any presumption that he

was in need of supervision under section 6341(b).

      In coming to its conclusion that C.B. was in need of continued

supervision, the juvenile court made the following, lengthy statement on the

record at the conclusion of the adjudication/dispositional hearing:

      All right, I have had a thorough opportunity to consider the
      arguments made by counsel, and I have looked at the exhibits
      again, looked at the law. And I understand this is not a decision
      I made lightly and I’m not doing so. I am making a decision
      pursuant to [Pa.R.J.P.] 409. The question is whether the juvenile
      is in need of treatment, supervision or rehabilitation.

      I am satisfied that the juvenile has received the treatment that
      has been recommended by the experts. D[octo]r Mapes, in
      particular, has many years as an expert in offenses related to this.

      I’m not, however, convinced that supervision should end. I
      believe supervision needs to continue. Consequently, I am
      adjudicating this juvenile delinquent on all of the counts that were
      found that he committed on November 26th.

      I note that he will be 18 next year. If he were to commit these
      types of offenses as an adult, he would be looking at [a] seven
      year[] maximum on each offense, 700 years possible. Of course,
      in adult court[,] that is a wholly different system, but the
      magnitude of the crime is reflected by the grading.

                                     - 11 -
J-A26027-20


       Additionally, even though adult court guidelines don’t count here,
       it is of interest to know that had he been in adult court, he would
       be subject to incarceration for any one of these counts.

       The evidence in this case demonstrates a significant interest in
       child pornography. The amount of pornography and the types are
       pervasive in the evidence.

       Additionally, with this particular [sic] and this is very much []
       computer-related[,] I note that he has had issues with regard to
       misusing computers in the past as reflected in Dr. Mapes’ report,
       and that he has a special interest with computers.

       Consequently, I don’t believe that supervision should end,
       but it should continue, and that the restricted internet
       access provision that he currently is required to comply
       with should continue with regard to his supervision in
       particular.

       If supervision were to end, I think the ramifications to him
       are too significant to allow him to be unsupervised and
       relapse into the kind of thinking that led him to commit
       these offenses.

       He has been successful in treatment.          He has done
       everything he has been required to comply with [in] regard
       to treatment. Supervision, however, needs to be for some
       period of time to indicate that the treatment has convinced
       him not to fall back into this behavior.

       So even though he has successfully completed treatment,
       I believe he needs to be supervised to ensure that he is
       abiding by and will abide by treatment in the future.

                                           *   *   *

       And given the fact that he’s been adjudicated on these counts,
       disposition as recommended then would include a period of
       probation with the sex[-]offender conditions in place.[10]

____________________________________________


10 Those three conditions are: (1) do not obtain, possess or read pornography
of any type; (2) no unsupervised access to the internet or internet accessing



                                          - 12 -
J-A26027-20



                                           *      *     *

       He’s already completed community service, so that needn’t be
       imposed. There are certain mandatory fees associated with this.
       He will need to undergo DNA collection. And normally the DNA
       fee would be imposed. All of those mandatory fees are included
       except the $250 DNA fee which is waived in this instance. And
       this is the first instance I ever can remember because you have
       made a charitable contribution voluntarily in a similar amount. So
       that fee is waived in this case.

                                           *      *     *

       [A]dditionally, restitution will need to be paid. Hopefully, when
       we come back in no more than six months, he will have fully
       complied with all conditions of supervision and perhaps even
       before then, and we will be in a position to have this case
       successfully closed out. Thank you.

N.T. Adjudication/Dispositional Hearing, 1/17/20, at 55-66. See also Trial

Court Opinion, 5/26/20, at 14 (C.B. . . . “did not provide sufficient credible

evidence to meet [C.B.’s] burden of persuasion. As against C.B.’s disturbing

interest in child pornography, his concerning attitudes and statements during

therapy, and the merely adequate sex offender therapy provided, the opinions

relied upon by [C.B.] did not support a conclusion that he should be

unsupervised.”); Post-Dispositional Motion Opinion, 2/26/20, at 1 n.1 (after

considering    counsels’     arguments,        facts   pertaining   to   delinquent   acts

committed by C.B., C.B.’s pre-adjudicatory behavior and the law, “[t]he court

concluded that there was insufficient credible evidence to the contrary to rebut

____________________________________________


devices; and (3) no unsupervised contact with anyone two or more years
younger than yourself. N.T. Adjudication/Dispositional Hearing, 1/17/20, at
58.

                                          - 13 -
J-A26027-20



the statutory presumption within the Juvenile Act, 42 Pa.C.S. § 6341(b), that

the commission of a felony shall be sufficient to sustain this finding.”).

       Based on the record before us, we find that the juvenile court came to

a reasoned conclusion that C.B. was in need of supervision.           While the

Commonwealth did not present any witnesses or expert reports at the

dispositional hearing, because the delinquent acts that C.B. committed

constituted felonies, in the absence of evidence to the contrary, the grading

of the offense alone was sufficient to sustain a finding that C.B. was is in need

of treatment, supervision or rehabilitation. See 42 Pa.C.S. § 6341(b). Thus,

C.B. was required to present sufficient evidence to the contrary or risk

application of the presumption. See M.W., 39 A.3d at 966 n.9 (court required

to find juvenile committed delinquent act and is in need of treatment,

supervision, or rehabilitation . . . “even where the delinquent acts constitutes

a felony, because, while the commission of such an act presumptively supports

a finding that the juvenile is in need of treatment and supervision . . . the

juvenile court must still make that finding after allowing for other

evidence.”).11 Moreover, while the statute states that the court is “to hear
____________________________________________


11 Our Court has acknowledged that “the Juvenile Act does not specify
explicitly who has the burden of demonstrating that the juvenile is or is not in
need of treatment, supervision, or rehabilitation.” N.C., 171 A.3d at 281.
However, in N.C., the Court ultimately concluded that because the
Commonwealth had filed the petition alleging the juvenile was a “delinquent
child,” it bore the burden of proving both that the child committed the alleged
acts and that the child was in need of treatment, supervision, or rehabilitation.
Id. Notably, however, N.C. did not implicate section 6341(b)’s presumption



                                          - 14 -
J-A26027-20



evidence as to whether the child is in need of supervision, treatment or

rehabilitation,” 42 Pa.C.S. § 6341(b) (emphasis added), section 6341 also

permits “the parties or their counsel [an] opportunity to examine and

controvert written reports . . . and to cross-examine individuals making the

reports.” Id. at § 6341(d)(2).

       Notably, the assistant district attorney vigorously cross-examined C.B.’s

witnesses and controverted its documentary evidence, making the following

points at the hearing to support finding C.B. in need of supervision:

      C.B. told Dr. Mapes that he only viewed teenage victims in the photos
       and videos where evidence at adjudication hearing revealed he viewed
       graphic images of children as young as 4 being raped and abused;

      C.B. told Dr. Mapes that he hadn’t really learned anything new in
       treatment with Ms. Labenskyj;

      C.B. lacked insight into why he committed the offenses and minimized
       his behavior when he told Dr. Mapes “he had nothing better to do” in
       his treatment, said he [viewed the pornography] because he was
       “curious,” and told him he that he only looked at teenagers;

      C.B. failed to realize how serious the offenses were in his last
       appointment with Ms. Labenskyj who mentioned in her report that C.B.
       was not able to fully appreciate the seriousness of what he had done;

      A total of eleven 50-minute sessions (for a total of less than 10 hours)
       with Ms. Labenskyj, who has only treated two or three juveniles who
       have viewed pre-pubescent child pornography, is not sufficient
       treatment for C.B. and has not allowed him to understand and
       appreciate the seriousness of what he has done;
____________________________________________


of the necessity of treatment, supervision or rehabilitation because the
felonies charged in the case had been nolle prossed. Id. at 280 n.3.
Moreover, as previously noted, N.C. was decided prior to the legislature
adding the “preponderance of the evidence” standard to section 6341(b). See
supra at n.7.

                                          - 15 -
J-A26027-20



         Because C.B. will be an adult in less than four months from date of
          adjudication/dispositional hearing, serious concerns exist regarding him
          responsibly using the internet without restrictions, especially where he
          would be punished severely if he were to reoffend as an adult; and

         The Commonwealth’s main goal of making sure C.B. does not reoffend
          will best be accomplished by supervised internet use and gradual waning
          of restrictions to make sure he responsibly uses technology without
          accessing prohibited materials.

N.T. Adjudication/Dispositional Hearing, 1/17/20, at 51-54.

          Despite C.B.’s claim that the juvenile judge’s decision was “contrary to

the testimony and opinions expressed by [the witnesses and reports from the

adjudication/dispositional hearing],” Appellant’s Brief, at 17, the court

accepted Ms. Labenskyj’s and Dr. Mapes’ recommendations that C.B. was not

in       need   of   any   further   sex   offender   treatment.       See   N.T.

Adjudication/Dispositional Hearing, 1/17/20, at 20 (Ms. Labenskyj testified “I

wouldn’t make any further recommendations for treatment for sex

offender.”) (emphasis added); Forensic Report by Bruce E. Mapes, Ph.D.,

12/18/19, at 4 (“It is my opinion that . . . [C.B] does not require[] any further

treatment[.]”) (emphasis added). In step with those recommendations, the

court determined by a preponderance of the evidence that C.B. was in need

of supervision, not treatment.       Additionally, the court’s disposition was in

direct alignment with Probation Officer Koestel’s recommendation of probation

if C.B. were adjudicated delinquent.

          While the juvenile court did place standard sex-offender restrictions on

C.B.’s probation and ordered a term of probation longer than what Officer



                                        - 16 -
J-A26027-20



Koestel may have recommended,12 the length of and nature of the restrictions

that the court placed on C.B.’s probation are reasonable—particularly the

requirement that he be supervised when using the internet, a condition that

is intrinsically tied to his delinquent behavior and the fact that he has an

affinity for computers. See Post-Dispositional Motion Opinion, 2/26/20, at 2

n.1 (“Here, supervision is especially appropriate given [C.B.]’s unusually close

association with computers, the very tempting device he used to access such

a    vast     quantity      of     child       pornography.”);   see   also   N.T.

Adjudication/Dispositional Hearing, 1/17/20, at 19 (Ms. Labenskyj testifying

“[C.B.] does feel more comfortable behind a computer, speaking with people

online.”); Id. at 36 (Ms. Labenskyj testifying, “And, he again, like he feels

more comfortable behind the computer screen. That way he doesn’t have

face-to-face interaction.”); Forensic Report by Bruce E. Mapes, Ph.D,

12/18/19, at 2-3 (noting one of C.B.’s hobbies is computer programming, that

his goal is to attend school “to study digital media,” and that C.B. told him he

would look at pornography on adult websites when masturbating); Id. at 3

____________________________________________


12 The court intimated that it wanted C.B.’s probation to last until he had
completed the school year successfully, noting that it would review the
disposition “in no more than six months” and that “[if] he [has] fully complied
with all conditions of supervision[,] and perhaps even before then, . . . we will
be in a position to have this case successfully closed out.”                N.T.
Adjudication/Dispositional Hearing, 1/17/20, at 66. Indeed, this case presents
a unique procedural posture where C.B. was less than four months away from
his eighteenth birthday at the time of the adjudication/dispositional hearing.
See Petition Alleging Delinquency, 5/15/19, at 1 (indicating C.B. was born in
May of 2002).


                                           - 17 -
J-A26027-20



(noting that C.B.’s mother told Dr. Mapes that C.B. had been suspended for

hacking a middle school computer and that C.B. is “good on the computer.”).

      Under such circumstances, we do not find the juvenile court committed

a manifest abuse of discretion by determining that C.B. was in need of

supervision and ordering a disposition of probation where it concluded C.B.’s

evidence did not overcome section 6341(b)’s presumption that he was in need

of supervision, treatment or rehabilitation. Cf. T.L.B., supra (court did not

abuse discretion in determining juvenile not in need of treatment, supervision

or rehabilitation and dismissing delinquency petition where juvenile had been

involved in intensive sex-offender treatment “multiple times a week” for eight

months at time of adjudication/dispositional hearing, juvenile had admitted to

committing charges, juvenile had been supervised by CYF for over one year

at time of delinquency hearing, and therapist no longer had concerns related

to juvenile’s mental health with regard to necessitating higher level of

service).   The court’s decision was both thoughtful and thorough.           See

Pa.R.J.P. 101 (Juvenile Rules shall be interpreted to accomplish three goals of

Juvenile Act:     community protection, accountability for the offenses

committed, and rehabilitation).       Moreover, the court’s disposition was

“consistent with the protection of the public interest and best suited to [C.B.]’s

supervision . . . and welfare.” See 42 Pa.C.S. § 6352(a)(2) (Juvenile Act vests

court with authority to set term of probation where disposition is consistent

with protection of public interest and best suited to child’s treatment,

supervision, rehabilitation, and welfare).

                                     - 18 -
J-A26027-20



      C.B., a 17½-year-old male diagnosed with autism, was found to have

possessed and viewed over 100 photographs and videos depicting child

pornography, involving children as young as four years of age.          At the

beginning of treatment, C.B. was candid with his therapist that he did not

understand why viewing such material was inappropriate, let alone illegal.

While his therapist testified that C.B. completed the course of therapy set out

for him and was cooperative and amenable to treatment, the fact remains that

he also is very much obsessed with computers, spending an inordinate amount

of time at the screen.    The experts who testified opined that C.B. was no

longer in need of sex offender treatment or rehabilitation, recommendations

that the trial court accepted.

      Our review of the juvenile court record does not indicate any expert

opinion specifically with regard to the need for or efficacy of supervision for

this young man.    The trial court made it clear that it wanted C.B. to fully

understand the seriousness of his behavior; to accomplish this goal, the court

limited his access to unfettered computer trolling for at least a few months.

Further, we note that the juvenile court had the opportunity to observe C.B.’s

demeanor and his reaction to his situation. The court’s decision to monitor

C.B. until his majority is intended to impress upon him the dire need for

maintaining correct behavior in the future, specifically into his adulthood. We

are loathe to second-guess the juvenile court judge, especially when his

actions appear to be consonant with the purpose behind the Juvenile Act.

      Order affirmed.

                                    - 19 -
J-A26027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                          - 20 -